Citation Nr: 1132613	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-00 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service connected disability. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a An April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, (RO).  

The record reflects the Veteran served in Vietnam, and has a history of coronary artery bypass surgery.  From this, a claim for service connection for ischemic heart disease may be inferred.  This matter is Referred to the RO for appropriate action.  

The issue of entitlement to an increased initial rating for bilateral hearing loss addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence weighs against a conclusion that the Veteran has a disability manifested by dizziness that is etiologically related to service or service-connected hearing problems, to include by way of aggravation. 
  

CONCLUSION OF LAW

A disability manifested by dizziness was not incurred in or aggravated by service nor is it proximately due, nor was it aggravated by, service connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in August 206 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim, as well as by the October 2007 statement of the case that included citation to the legal provisions governing claims for secondary service connection.  Additional time has been permitted for response, and the claims were subsequently re-adjudicated as reflected in a supplemental statement of the case.  

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded a VA examination that included an opinion as to whether the Veteran has a disability manifested by dizziness that is etiologically related to service that is, contrary to the assertions of the Veteran and his representative, more than adequate for a resolution of the claim for service connection for such disability.  In this regard, the examination included a review of the claims file and a detailed and definitive opinion.   Finally, as the Veteran himself stated in June 2008 that he had no additional evidence to present, and there being no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim decided herein, the duty to assist has been fulfilled with respect to this claim.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran's DD Form 214 reflects duty as a helicopter mechanic during active duty, with the Veteran reporting that he was not afforded hearing protection therein.  Service connection was ultimately established for hearing loss and tinnitus, however, the service treatment reports, to include those from the January 1970 separation examination, do not reflect treatment for any dizziness or related symptoms.  Such symptoms are also not shown or described on reports from the first VA compensation and pension examination conducted after service in September 1985, and the earliest clinical evidence of such symptoms is demonstrated by private clinical reports dated in January 2005 reflecting vertigo. 

At a July 2006 visit to a VA audiology clinic, the Veteran reported having problems with dizziness for ten years.  An auditory brainstem response study was ordered, with the results from such a study conducted in August 2006 revealing abnormal findings.  Magnetic Resonance Imaging (MRI) of the internal auditory canal thereafter in November 2006 revealed no enhancing masses.  Reports from an August 2007 VA otolaryngologic consultation noted a 20 year history of right aural fullness and non positional vertigo.  An MRI of the brain in October 2007 revealed no abnormal findings.  A January 2008 VA outpatient report listed an impression of Meniere's disease with the Veteran reporting a "long history" of this disease as well as vertigo.  

In order to determine if the Veteran's Meniere's disease was the result of service or service connected hearing problems, the Veteran was afforded a VA examination in February 2008 for the purpose of obtaining a medical opinion addressing these questions.  The claims file was provided to the examiner, and the examiner noted the pertinet clinical history.  The Veteran reported to this examiner that symptoms of dizziness began in the late 1980s.  The opinion following the examination and review of the claims file was that the Veteran's Meniere's disease was not secondary to his service-connected hearing loss, with the examiner stating that while Meniere's disease over a long period of time results in sensorineural hearing loss, "there is no way to say this [V]eteran's hearing loss has caused his Meni[e]re's disease to develop."  He also sated that he could not "connect" Meniere's disease to the in-service noise exposure. 

From the above, the Veteran has alternatively placed the onset of his problems with dizziness to the mid 1990s or the mid to late 1980s.  At the August 2007 hearing, the Veteran reported that his problems with dizziness began within one or two years of separation from service.  In addition to these inconsistencies, the fact remains that no symptoms of dizziness were described at the September 1985 VA examination and the earliest clinical evidence of symptoms of dizziness is dated from January 2005, or well over thirty years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Thus, even assuming the credibility of the Veteran's assertion that he had problems with dizziness shortly after service, its weight is of minimal probative value given the lack of any objective evidence confirming continuity of symptomatology associated with dizziness from service until 2005.   (As stated above, the 1985 VA examination report was silent as to any complaints of dizziness.)  

As for the Veteran's assertions that he has a disability manifested by dizziness that is etiologically related to service or service connected hearing problems, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.   The medical opinion addressing the question as to the etiology of such symptoms is, as set forth above, negative, and there is no competent medical evidence to refute the negative opinion following the February 2008 VA examination.  As such, given the silent service treatment reports and lack of any medical evidence linking a disability manifested by dizziness to service or service connected hearing problems, the claim for service connection for such disability must be denied.  Hickson, supra.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by dizziness, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a disability manifested by dizziness is denied. 


REMAND

The Veteran has asserted deterioration in his hearing since his VA audiometric testing of March 2008, and referred to January 2009 VA hearing evaluations that demonstrated such worsening.  The reports from the referenced evaluations are not of record.  The Veteran's representative in his December 2008 presentation also noted that the Veteran had not been provided an examination that addressed the effects of his bilateral hearing loss on his ability to function under the ordinary conditions of daily life and upon ordinary activity, including employment.  In light of these contentions, the Board concludes that the RO should afford the Veteran another VA audiometric examination and obtain the records from the reported January 2009 treatment.  Accordingly, the case is REMANDED for the following action:

1.  The RO should procure copies of all relevant VA clinical reports describing treatment for and evaluations of the Veteran's hearing loss not previously of record, to include those dated in January 2009 should they exist.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include his ability to function under the ordinary conditions of daily life, including employment.   Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

3.  Thereafter, the claim for an increased rating for bilateral hearing loss should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the veteran in connection with this claim, the veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


